The petition in this case was filed with the Auditor of Public Accounts on the 30th day of October, 1879. The petition" avers among other things, that claimant is the owner of the south half ,(S.½) of the southeast quarter (S. E. ¼) of section 7, township 30, north range two west of the 3d P. M., containing 80 acres; and also the southwest quarter (S. W. 14) of the southwest quarter (S. W.¼) of section 8, township 30, north, range 2 west of the 3d P. M., containing 40 acres. That a dam had been constructed in the said river near Copperas Creek by authority of the State of Illinois which had caused the water in said river to be raised'permanently so as to damage a portion of this land in the sum of $1,550. It appears from the proof that the dam was completed and closed on the 21st day of October, 1877.' This claim not having been filed within two years from the time the. cause of action accrued, would be barred by the statute of limitations as we have before decided in the case of William R. Fairbanks for the use of the First National Bank of Lacon v. The State of Illinois. We have not investigated the merits of this claim. Our conclusion is that the claim is barred by the statute of limitations, and, for that reason, is rejected.